Appeal from an award of disability compensation and death benefits made under the Workmen’s Compensation Law. It has been found below that decedent was injured by being struck in the abdomen by a plow handle causing a perforation of an ulcer of the duodenum resulting in death. The question is whether the evidence sustains the finding of an accident. Decedent’s son, who was plowing about forty feet behind his father found him lying on the ground at the end of a furrow suffering from a pain in the side. They had been working on a stony side hill. Decedent on different occasions stated that the plow handle struck him in the stomach. The attending circumstances, including the sudden onset, the employer’s first report of injury, the attending physician’s report, the proof of death, all corroborate the hearsay statements. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.